Appeal by the Industrial Commission from a decision of the Unemployment Insurance Appeal Board, overruling an initial determination made by the Industrial Commissioner disqualifying claimant from receiving unemployment insurance benefits effective June 18, 1951, for failure to comply with local office reporting requirements. The rule giving finality to factual determinations by the appeal board, when based upon substantial evidence, is operative against the Industrial Commissioner as well as against other parties (Labor Law, § 623). The unemployment insurance referee and the Unemployment Insurance Appeal Board both found that the claimant had sufficiently complied with all reasonable reporting requirements. A question had arisen as to the availability of the claimant for employment because the claimant had small children whom she could not leave unless she procured a “baby sitter” for them. The claimant advised the local office that she had arranged with girls residing in her neighborhood to take care of her children in the event she obtained employment. Upon request, she gave the local office the names and addresses of the. girls. The local office insisted, *738however, that she obtain a letter or memorandum in writing under which the girls agreed to perform the services. This the claimant declined to do. The determination, under the circumstances, that the claimant had complied with the reporting requirements is supported by the evidence. Decision of the Unemployment Insurance Appeal Board affirmed, without costs. Foster, P. J., Brewster, Bergan and Halpem, JJ., concur.